Citation Nr: 1500054	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-28 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability, to include preglaucoma ocular hypertension.

3.  Entitlement to service connection for dermatitis of the shoulder, back and thighs.

4.  Entitlement to service connection for onychomycocis, to include Candidiasis of the skin and nails.

5.  Entitlement to service connection for tinea cruris.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for chorioretinal scar.

10.  Entitlement to service connection for residuals of a right eye retinal tear, to include laser burn incurred as a result of corrective surgery.

11.  Entitlement to service connection for bilateral bunions.

12.  Entitlement to service connection for a left ankle sprain.

13.  Entitlement to service connection for left hip bursitis.

14.  Entitlement to service connection for a neck strain. 

15.  Entitlement to service connection for right elbow epicondylitis.

16.  Entitlement to service connection for a subungal hematoma of the left thumb.

17.  Entitlement to service connection for atrophy and tendonitis of the right rotator cuff.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned at a November 2014 Central Office Board hearing.  A transcript has been associated with the file.

The issues of onychomycocis, hypertension, dermatitis, obstructive sleep apnea, erectile dysfunction, residuals of retinal detachment and chorioretinal scar, and atrophy and tendonitis of the right rotator cuff are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an eye disability, to include preglaucoma ocular hypertension, that had its onset in service or that it is otherwise associated with service.

2.  The preponderance of the evidence is against a finding that the Veteran has tinea cruris that had its onset in service or that it is otherwise associated with service.

3.  The preponderance of the evidence is against a finding that the Veteran has headaches that had their onset in service or that it are otherwise associated with service.

4.  The preponderance of the evidence is against a finding that the Veteran has bilateral bunions that had their onset in service or that it are otherwise associated with service.

5.  The preponderance of the evidence is against a finding that the Veteran has a left ankle sprain that had its onset in service or that it is otherwise associated with service.

6.  The preponderance of the evidence is against a finding that the Veteran has bursitis of the left hip that had its onset in service or that it is otherwise associated with service.

7.  The preponderance of the evidence is against a finding that the Veteran has a neck strain that had its onset in service or that it is otherwise associated with service.

8.  The preponderance of the evidence is against a finding that the Veteran has right elbow epicondylitis that had its onset in service or that it is otherwise associated with service.

9.  The preponderance of the evidence is against a finding that the Veteran has subungal hematoma of the left thumb that had its onset in service or that it is otherwise associated with service.


CONCLUSIONS OF LAW

1.  Service connection for an eye disability, to include preglaucoma ocular hypertension is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for tinea cruris is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for headaches is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Service connection for bilateral bunions is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  Service connection for a left ankle sprain is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Service connection for bursitis of the left hip is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  Service connection for neck strain is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  Service connection for right elbow epicondylitis is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  Service connection for subungal hematoma of the left thumb is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for preglaucoma, tinea cruris, headaches, bilateral bunions, a left ankle sprain, left hip bursitis, a neck sprain, right elbow epicondylitis and subungal hematoma of the left thumb.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Moreover, with respect to the Veteran's November 2014 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A October 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in September 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

There is no medical indication that the Veteran has the claimed disabilities.  The Board finds that the preponderance of the evidence is against a current diagnosis of the claimed disorder.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Preglaucoma

The Veteran claims he is entitled to service connection for preglaucoma, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of preglaucoma or glaucoma that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's STRs show that in April 1991, the Veteran underwent a routine eye examination for a new eye glasses prescription.  The report denied any specific complaints.  The report also noted there was no disease, injury, surgery or glaucoma.

Later in July 1995, the Veteran was diagnosed with a detached retina and referred for surgery, which he then underwent.

In a July 2001 eye examination, the Veteran was diagnosed with bilateral myopia and a chorioretinal scar in the right eye.  In June 2004, the Veteran was again diagnosed with myopia, as well as astigmatism.  In January 2006, shortly before separation from service, the Veteran was diagnosed with refractive error, myopia, astigmatism and preglaucoma.  The Veteran also completed a report of medical assessment in January 2006, but did not indicate trouble with his eyes.

Post-service treatment records show that in January 2008 the Veteran underwent an eye examination that revealed no hyperernia of the conjunctiva.

In November 2014, the Veteran testified that he was never diagnosed with glaucoma, but was instructed to be checked regularly.

The medical evidence does not support a finding of a current eye disability.  The Veteran's STRs reflect a one-time diagnosis of preglaucoma in January 2006, but there are no treatment records indicating a current disability.  The only medical evidence relating to the eye since service makes no mention of preglaucoma or glaucoma.  Indeed, the Veteran himself testified that he had never been diagnosed with glaucoma.  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for a respiratory condition.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current eye disability of glaucoma or preglaucoma.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinea Cruris

The Veteran claims he is entitled to service connection for tinea cruris, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of tinea cruris that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The only mention in the Veteran's STRs of tinea occurs in a March 1993 treatment note, when the Veteran complained of a rash on his back.  The examiner stated this was probably tinea, but tinea cruris was never diagnosed and there is no indication that the rash extended to the groin area.

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of tinea cruris, nor does the accompanying physical examination.

At his November 2014 Board hearing, the Veteran testified that he had flares of tinea cruris ever 3 to 4 months, but that he generally self-medicated with ointments.

There are no post-service medical records reflecting a diagnosis or treatment of tinea cruris.

The Board finds that there is no current credible diagnosis of tinea cruris.  The Veteran is not competent to offer such a diagnosis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

The Veteran claims he is entitled to service connection for headaches, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of migraines or headaches that were incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's June 1986 report of medical history and accompanying medical examination are silent for complaints of headaches.  However, the Veteran's STRs show that in October 1986, the Veteran complained of occasional headaches.

Again in August 1993, the Veteran complained of a headache as well as a stomach ache and diarrhea.  The report showed a normal examination, and suggested a probably viral syndrome and recommended follow up if the Veteran did not improve.

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of headaches, nor does the accompanying physical examination.

There are no post-service medical records reflecting a diagnosis or treatment of headaches.

In November 2014, the Veteran testified that he had headaches that occurred every 2 or 3 days and that he self medicated with over the counter medicine.  The Veteran denied treatment or ever being diagnosed with migraines.

The medical evidence does that support a finding of a headache disability that is related to service.  The Veteran's STRs reflect occasional complaints of headaches, but they do not indicate a chronic, ongoing disability, and the Veteran's exit examination is silent for complaints or findings of headaches.  The Veteran testified in November 2014 that he presently experiences headaches.  However, even if the Board were to accept the Veteran's testimony as evidence of a current disability, there is no evidence that the headaches are related to the Veteran's occasional complaints of headaches in service, or of ongoing treatment for headaches since service.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current headache disability that is related to complaints of headaches in service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Bunions

The Veteran claims he is entitled to service connection for bilateral bunions, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of bilateral bunions that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's STRs are silent for complaints or treatment for bilateral bunions.  The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of bilateral bunions, nor does the accompanying physical examination.

At his November 2014 Board hearing, the Veteran testified that he was treated for bunions in service and given inserts which helped somewhat, but that he currently still experienced foot pain and bunions periodically.

There are no post-service medical records reflecting a diagnosis or treatment of bilateral bunions.

The Board finds that there is no current credible diagnosis of bilateral bunions.  The Veteran is not competent to offer such a diagnosis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Sprain

The Veteran claims he is entitled to service connection for a left ankle sprain, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of a left ankle sprain that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

April 1992 STRs indicate the Veteran injured his left ankle in service while playing basketball.  The Veteran was fitted with a case, but May 1992 STRs show the Veteran reported problems with his cast after the sprain, and it was trimmed back to relieve irritation to the Veteran's foot.  July 1992 treatment records show the Veteran again complained of occasional slight swelling, 1 month out from the ankle sprain.  He reported brief pain if he turned in ankle wrong. He reported being on his feet all day at work and stated he felt like he was not back to normal, though he had not played basketball or run. The report notes the left ankle had no swelling, normal strength and was nontender.

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of a left ankle sprain, nor does the accompanying physical examination.

In an April 2014 statement, the Veteran asserted that he had problems associated with his left ankle, ongoing since discharge.

There are no post- service medical records reflecting a diagnosis or treatment of a left ankle sprain, or any left ankle residual issues

The Board finds that there is no current credible diagnosis of a left ankle sprain, or any residual issues.  The Veteran is not competent to offer such a diagnosis.  
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Hip Bursitis

The Veteran claims he is entitled to service connection for left hip bursitis, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of left hip bursitis that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's STRs show that in May 1991, the Veteran was elbowed in the left hip while playing basketball.  He had continuing pain the next day.  The report lists a diagnostic assessment of a left hip contusion.

September 1999 STRs show that the Veteran complained of left hip stiffness, ongoing for about 1 year.  The Veteran denied pain, but said that it felt like he couldn't rotate while walking.  The report notes no paresthesias or pain.  The report lists a diagnostic assessment of trochanteric bursitis.

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, indicates joint pain in the hip.  However, the accompanying physical examination stated that the Veteran had occasional bilateral hip pain ,but this was pain that was annoying more than really a limitation of motion.  The examiner ruled out pathology.

There are no post-service medical records reflecting a diagnosis or treatment of left hip bursitis.

In November 2014, the Veteran testified that he had never received hip treatment after service. 

The medical evidence does that support a finding of a current disability of left hip bursitis.  To the extent that the Veteran is attempting to obtain service connection for hip pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for the hip pain complaints.   Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neck Strain

The Veteran claims he is entitled to service connection for a neck strain, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of a neck strain that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's STRs are silent for complaints or treatment for a neck strain.  The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of a neck strain, nor does the accompanying physical examination.

In his November 2014 Board hearing, the Veteran testified that he sustained a neck strain in service and was given over the counter medication.  He testified that this condition periodically affects him, and he experiences pain and stiffness and loss of motion.  The Veteran denied any post-service treatment.

The Board finds that there is no current credible diagnosis of a neck strain, or any residual issues.  The Veteran is not competent to offer such a diagnosis.  
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Elbow Epicondylitis

The Veteran claims he is entitled to service connection for a right elbow epicondylitis, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of right elbow epicondylitis that was incurred in, or as a result of service.  As such, service connection for this issue is not warranted.

The Veteran's STRs are silent for complaints or treatment for right elbow epicondylitis.  The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of a neck strain, nor does the accompanying physical examination.

In his November 2014 Board hearing, the Veteran testified that he sustained right elbow epicondylitis in service and was given over the counter medication.  He testified that this condition periodically affects him, and he is unable to use it at those times.  The Veteran denied any current treatment.

The Board finds that there is no current credible diagnosis of right elbow epicondylitis.  The Veteran is not competent to offer such a diagnosis.  
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Subungal Hematoma of the Left Thumb

The Veteran claims he is entitled to service connection for a subungal hematoma of the left thumb, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran does not have current diagnosis of a subungal hematoma.  As such, service connection for this issue is not warranted.

February 1993 STRs indicate that the Veteran claimed that he jammed his thumb in a safe door 2 days earlier, and had experienced pain since that time.  The report notes a large subungual hematoma.  The report also notes the hematoma was drained, with release of blood and the Veteran could expect drainage for a day or 2.

In March 1993, the Veteran was treated for the site where his subungual hematoma was drained.  The Veteran stated it was not painful.  He did state, however, that there was still an open hole in the nail.  There was no tenderness, erythema, or swelling.  The examiner stated there was no evidence of infection and the nail would eventually fall off.

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, makes no mention of a subungal hematoma of the left thumb, nor does the accompanying physical examination.

In his November 2014 Board hearing, the Veteran testified that he sustained a subungal hematoma of the left thumb in service and was given over the counter medication.  He testified that this condition periodically affects him, and he experiences pain and is unable to grip at those times.  The Veteran denied any current treatment.

The Board finds that there is no current credible diagnosis of a subungal hematoma of the left thumb.  The Veteran is not competent to offer such a diagnosis.  
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for an eye disability, to include preglaucoma ocular hypertension, is denied.

Entitlement to service connection for tinea cruris is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral bunions is denied.

Entitlement to service connection for a left ankle sprain is denied.

Entitlement to service connection for left hip bursitis is denied.

Entitlement to service connection for a neck strain is denied. 

Entitlement to service connection for right elbow epicondylitis is denied.

Entitlement to service connection for a subungal hematoma of the left thumb is denied.


REMAND

The Board must remand the issue of entitlement to service connection for onychomycocis, hypertension, dermatitis, obstructive sleep apnea, erectile dysfunction, residuals of retinal detachment, chorioretinal scar, right rotator cuff for additional development.  The Board finds that additional development on the claims is warranted, in order to obtain outstanding medical records and for VA medical examinations and opinions.

Onychomycocis

The Veteran's STRs show that in December 1998, the Veteran was treated for pain in his left great toe as a result of having it stepped on 2 months earlier.  The examiner noted that a subungal hematoma and mild onychomycocis in the second and third toes.

In January 2006, shortly before separation from service, the Veteran completed a report of medical assessment.  The Veteran noted "dermatophytosis of the nails."  The accompanying medical examination also notes dermatophytosis of the nails, stating that the Veteran attempted a trial of Lamisil tablets but had an adverse reaction to the drug "(upset stomach)".

In November 2014, the Veteran testified that he was treated earlier in the year for his toe, and had been given medication in the part, but discontinued use due to irritation, stating they bothered him.  He stated the issue was ongoing since service. 

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his claimed onychomycocis.  The examiner should offer an opinion as to whether the Veteran currently has a diagnosis of a nail condition, to include onychomycocis, and, if so, whether it is related to service, specifically the January 2006 separation examination notation of "dermatophytosis of the nails".  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Hypertension

At his November 2014 Board hearing, the Veteran testified that he was diagnosed and treated for hypertension by a private treatment provider.  He also testified that he received treatment in service for hypertension at Andrews Air Force Base.  These records are not in the file.  The AMC should request copies of outstanding service treatment records regarding hypertension treatment from January 1986 to March 2006, from the Andrews Air Force Base.  The AMC should also contact the Veteran and request that the Veteran provide the name and a medical release for the private provider who diagnosed and treated him for hypertension.

If the records obtained on remand warrant a VA medical examination and nexus opinion, the AMC should arrange that one be performed.

Dermatitis

The Veteran's STRs show that in a March 1993 treatment note, the Veteran complained of a rash on his back.  The examiner stated this was probably tinea.

At his November 2014 Board hearing, the Veteran stated that this issue continued and was present within the last year.  The Veteran complained of burning and itching when this skin condition occurred, and reported that it had been ongoing since service.

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his claimed dermatitis of the shoulder, back and thighs.  The examiner should offer an opinion as to whether the Veteran currently has a diagnosis of dermatitis, and, if so, whether it is related to service, specifically the March 1993 in-service treatment note wherein the Veteran complained of a rash on his back.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Obstructive Sleep Apnea

At separation from service, in January 2006, the Veteran stated that he snores at night and when he wakes up, he is fatigued. His wife tells him that he stops breathing at times.  The examiner referred the Veteran for a sleep disorder consultation.

Later in March 2006, the Veteran was treated in a neurology clinic where he complained of chronic sleep deprivation.  The Veteran complained of excessive daytime sleepiness.  The Veteran stated he was always exhausted, with red eyes.  The report assessment/prognosis lists chronic sleep deprivation.

Post-service treatment records dated December 2014 show a diagnosis of obstructive sleep apnea with moderate oxygen desaturations, which was initially diagnosed in November 2012.  The report includes notes on treatment, but no etiological opinion.

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his obstructive sleep apnea.  The examiner should offer an opinion as to whether the Veteran's currently diagnosed obstructive sleep apnea is related to service, specifically the reports of snoring and fatigue in the January 2006 separation examination.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Erectile Dysfunction

The Veteran's STRs show that in April 1989, the Veteran underwent an elective vasectomy.

The Veteran's January 2006 separation examination notes erectile dysfunction, stating that the Veteran had difficulty sustaining an erection.

Post-service private treatment records dated July 2008 diagnosed the Veteran with male erectile disorder, but did not provide an etiology.

At his November 2014 Board hearing, the Veteran testified that sometime after his vasectomy in service, he began experiencing erectile dysfunction.  He also stated that when he sought treatment for his condition, his physician told him that his condition likely persisted for some time prior to diagnosis.

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his erectile dysfunction.  The examiner should offer an opinion as to whether the Veteran's currently diagnosed erectile dysfunction is related to service, specifically the reports of difficulty sustaining an erection in the January 2006 separation examination.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran, and the Veteran's assertions that his erectile dysfunction began after his in-service vasectomy.

Residuals of Retinal Detachment & Chorioretinal Scar

The Veteran's STRs show that in July 1995, the Veteran underwent surgery to repair a detached retina.

Later in July 2001, the Veteran underwent an eye examination and was diagnosed with bilateral myopia and a chorioreinal scar in the right eye.

The Veteran's January 2006 separation examination again notes a retinal tear, without detachment.

Post-service treatment records date January 2009 show a report of retinal tear without detachment.

At his November 2014 Board hearing, the Veteran testified that he experienced a retinal tear in service and underwent corrective surgery.  He reported that he was still undergoing treatment and noted that he still experienced periodic "floaters."  These treatment records are not contained within the file.  The AMC should also contact the Veteran and request that the Veteran provide the name and a medical release for the private provider who diagnosed and treated him for residuals of a retinal tear.

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his residuals of retinal detachment and chorioretinal scar.  The examiner should offer an opinion as to whether the Veteran currently has any residuals of the retinal detachment and corrective surgery the Veteran underwent in service, or has any chorioretinal scarring, and, if so, whether either is related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Right Rotator Cuff

The Veteran's STRs show that in October 1993, the Veteran complained of pain in the right shoulder, ongoing for 1 week.  The clinician noted right shoulder tenderness on the anterior scope.

Treatment records dated 1995, including a summary of care, note rotator cuff irritation.  STRs dated February 1996 note complaints of right shoulder pain. 

In March 1997, The Veteran complained of pain in his right shoulder and numbness in his right hand and limited internal rotation.

Later in March 2005, the Veteran complained of chronic waxing and waning pain.  An x-ray of the shoulder showed no evidence of fracture, dislocation, significant arthritis or other active pathology.  

The Veteran's January 2006 report of medical assessment, completed prior to separation from service, indicates intent to seek disability for "athropathy shoulder region."  The accompanying medical examination notes arthropathy of the shoulder region, noting that the Veteran had a right shoulder injury due to sports in 1995.  The Veteran reported that he was told at that time by a physician that his injury was diagnosed as a rotator cuff tear.  The Veteran noted that he did not get an MRI.  

For the foregoing reasons, the Board finds that the Veteran is entitled to a VA examination for his claimed atrophy and tendonitis of the right rotator cuff.  The examiner should offer an opinion as to whether the Veteran currently has atrophy and tendonitis of the right rotator cuff, and, if so, whether it is related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all treatment of the Veteran for hypertension not currently in the claims folder, to include copies of all records from the Andrews Air Force Base dated January 1986 to March 2006.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The Veteran should be asked to identify the private physician(s) who treated him for hypertension and residuals of a retinal tear after service.  (See November 2014 Board hearing testimony), as well as any other private providers who have treated him for the claimed conditions.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Thereafter, schedule a VA examination to address the Veteran's claimed onychomycocis.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran has a current diagnosis of nail condition, to include onychomycocis,.

b.  If so, whether the Veteran's nail condition, to include onychomycocis, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the January 2006 separation examination notation of "dermatophytosis of the nails.", as well as the Veteran's testimony that he continued to experience onychomycocis since service (see November 2014 Board Hearing).

4.  Schedule a VA examination to address the Veteran's claimed dermatitis of the shoulder, back and thighs.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran has a current diagnosis of dermatitis of the shoulder, back and thighs.

b.  If so, whether the Veteran's dermatitis of the shoulder, back and thighs, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the March 1993 in-service treatment note wherein the Veteran complained of a rash on his back, as well as the Veteran's testimony that he continued to experience onychomycocis since service (see November 2014 Board Hearing).

5.  Schedule a VA examination to address the Veteran's currently diagnosed obstructive sleep apnea.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine 
whether the Veteran's obstructive sleep apnea is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the reports of snoring and fatigue in the January 2006 separation examination.

6.  Schedule a VA examination to address the Veteran's currently diagnosed erectile dysfunction.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine 
whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the reports of difficulty sustaining an erection in the January 2006 separation examination, as well as the Veteran's testimony that he began to experience erectile dysfunction after his April 1989 elective vasectomy (see November 2014 Board Hearing).

7.  Schedule a VA examination to address the Veteran's claimed retinal detachment and chorioretinal scar.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran has a current diagnosis of residuals of retinal detachment and chorioretinal scarring.

b.  If so, whether the Veteran's residuals of retinal detachment and chorioretinal scarring, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the July 1995 in-service underwent surgery to repair a detached retina, as well as the Veteran's testimony that he continues to experience periodic "floaters." (see November 2014 Board Hearing).

8.  Schedule a VA examination to address the Veteran's claimed atrophy and tendonitis of the right rotator cuff.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran has a current diagnosis of residuals of atrophy and tendonitis of the right rotator cuff.

b.  If so, whether the Veteran's atrophy and tendonitis of the right rotator cuff, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the 1995 and February 1996 in-service complaints of shoulder pain, and the January 2006 separation examination's notation of arthropathy of the shoulder region.

9.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


